DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US-PAT 10,476,668 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Ryan on 06/14/2021.
The application has been amended as follows: Claims 1, 5, 8 and 12 are amended. Claims 3, 4, 10 and 11 are canceled. 
1.	(currently amended) A system comprising:
	one or more memory units each operable to store at least one program; and 
	at least one processor communicatively coupled to the one or more memory units, in which the at least one program, when executed by the at least one processor, causes the at least one processor to perform the steps of:
		accessing, at a client device, a first artifact and artifact metadata corresponding to the artifact; 

		
		adding, at the server device, the artifact cryptographic digest to a block chain of the server device; and  
		adding, at the server device, the artifact cryptographic digest, the artifact metadata and at least one of: a reference to a location of the first artifact and the first artifact to a data storage device of the server device separate and distinct from the block chain to reference the artifact cryptographic digest on the block chain
	receiving, at the client device, a request to post citation data to the block chain at the server; 
	creating a citation cryptographic digest corresponding to the citation data; 
	adding, at the server, the citation cryptographic digest to the block chain; and 
	adding, at the server, the citation data and the citation cryptographic digest to the data storage device;
	storing, at the server, an author attribution count for each author of the one or more artifacts stored on at least one of: the block chain and the data storage device, wherein the author attribution count is representative of a number of instances where one or more artifacts of the author has been cited by other artifacts; 
	after adding the citation cryptographic digest to the block chain, incrementing, at the server, the author attribution count for each author of a respective artifact cited in the citation data.  
3. 	(canceled) 
4. 	(canceled) 
5. 	(currently amended) The system of claim 1, wherein the at least one processor is further caused to perform the steps of: 
	storing, at the server, an unmatched citation, wherein an unmatched citation cites to a second artifact that does not include a respective artifact cryptographic digest stored on the block chain; 
	after storing the unmatched citation, receiving, at the server, an artifact cryptographic digest corresponding to the second artifact; 
	comparing, at the server, the unmatched citation to the second artifact and detecting a match; 
	incrementing, at the server, the author attribution count for each author of the second artifact.

	8.         A computer-implemented method comprising:

	creating
	
	adding, at the server device, the artifact cryptographic digest to a block chain of the server device; and  
	adding, at the server device, the artifact cryptographic digest, the artifact metadata and at least one of: a reference to a location of the first artifact and the first artifact to a data storage device of the server device separate and distinct from the block chain to reference the artifact cryptographic digest on the block chain
	receiving, at the client device, a request to post citation data to the block chain at the server; 
	creating a citation cryptographic digest corresponding to the citation data; 
	 
	adding, at the server, the citation cryptographic digest to the block chain; and 
	adding, at the server, the citation data and the citation cryptographic digest to the data storage device;   
	storing, at the server, an author attribution count for each author of the one or more artifacts stored on at least one of: the block chain and the data storage device, wherein the author attribution count is representative of a number of instances where one or more artifacts of the author has been cited by other artifacts; 
	after adding the citation cryptographic digest to the block chain, incrementing, at the server, the author attribution count for each author of a respective artifact cited in the citation data.  
10. 	(canceled) 

12.	(currently amended) The method of claim 8, further comprising:
	storing, at the server, an unmatched citation, wherein an unmatched citation cites to a second artifact that does not include a respective artifact cryptographic digest stored on the block chain; 
	after storing the unmatched citation, receiving, at the server, an artifact cryptographic digest corresponding to the second artifact; 
	comparing, at the server, the unmatched citation to the second artifact and detecting a match; 
	incrementing, at the server, the author attribution count for each author of the second artifact.

Allowable Subject Matter
Claims 1, 2, 5-9 and 12-14 allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims in the invention are deemed to be directed to a nonobvious improvement over the invention patented in USPAT-10,476,668. The claims comprise the limitation of storing, at the server, an author attribution count for each author of the one or more artifacts stored on at least one of: the block chain and the data storage device, wherein the author attribution count is representative of a number of instances where one or more artifacts of the author has been cited by other artifacts; after adding the citation cryptographic digest to the block chain, incrementing, at the server, the author attribution count for each author of a respective artifact cited in the citation data. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854.  The examiner can normally be reached on Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IZUNNA OKEKE/Primary Examiner, Art Unit 2497